DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 9/2/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claims 2-7 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claim 8 has the same undefined issue as that of claim 1 in line 6.

Claims 9-15 are rejected as containing the deficiencies of claim 8 through their dependency from claim 8.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Lee et al (US 20190072454).

Regarding Claim 1, Lee teaches a detection light source module (abstract; fig. 1), comprising: 

a light emitting component, adapted to provide a light beam (fig. 1, 2, L1); 

a light shape adjusting component, located on a transmission path of the light beam (fig. 1, 4) and adapted to adjust a light shape of the light beam (fig. 1, L3), wherein the light beam forms a strip lighting region with a substantially uniform luminous flux distribution (¶[0024], line 1-17, to maintain the intensity of the diffracted light beams 

a single band pass filter, located on the transmission path of the light beam and located between the light emitting component and the light shape adjusting component (fig. 2, 5A or 5 B; ¶[0018], line 1-12, Each of the first and second substrates 5A and 5B may include a glass, polymer or another optional material that allows light (e.g., a visible, infrared, or other radiation) with a particular wavelength or in a wavelength range (used in the optical pattern projection system 1) to pass through).

Regarding Claim 2, Lee teaches the detection light source module according to claim 1, wherein the strip lighting region is of a first length in a first direction and of a second length in a second direction, and the second length is greater than the first length (fig. 1, L3, O; ¶[0017], line 1-9, a number of diffracted light beams L3 with the desired optical pattern ( e.g., a dot-array pattern, a striped pattern, etc.) are projected onto the object O positioned at a specified distance from the diffractive optical element 

Regarding Claim 7, Lee teaches the detection light source module according to claim 1, wherein a ratio of a difference between a luminous flux passing through any of the sub-lighting regions and a luminous flux passing through another sub-lighting region of the sub-lighting regions to an averaged luminous flux passing through the sub-lighting regions is not greater than 4%.
(Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04)).
(In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Lee is same to that recited in the claim 1, then it is expect the property of a ratio of the luminous flux passing through the sub-lighting regions provided .

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190072454) in the view of Liu et al (US 8031414).

Regarding Claim 3, Lee disclose as set forth above and further teacher that the detection light source module according to claim 2, wherein the light shape adjusting component comprises a light incidence surface, a side surface, and a light emergence surface, the side surface connects the light incidence surface and the light emergence surface (fig. 2, 7, 8, 5A, 5B) 

But Lee does not specifically disclose that wherein the light incidence surface protrudes toward the light emitting component, a projection of a first curve formed by connecting the light incidence surface and the side surface on a first reference plane is a first contour line, a normal vector of the first reference plane is parallel to the first direction, and the first contour line protrudes toward the light emitting component.

However, Liu teaches a beam shaper (abstract; figs. 1 and 2a); wherein the light shape adjusting component comprises a light incidence surface, a side surface, and a 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module of Lee by the beam shaper of Liu for the purpose of capable of redistributing an arbitrary beam profile into a desired flattop output profile (col. 2, line 54-61).

Regarding Claim 6, Lee-Liu combination teaches that the detection light source module according to claim 3, wherein the light emergence surface is a spherical surface and protrudes toward a side away from the light emitting component (fig. 2a, 24; fig. 1, R1 or R2, as disclosed in Liu).

Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190072454) in the view of Kao et al (US 20140118743).

Regarding Claim 8, Lee teaches a detection device (abstract; fig. 3), comprising: 


a light emitting component, adapted to provide a light beam (fig. 1, 2, L1);

a light shape adjusting component, located on a transmission path of the light beam (fig. 1, 4) and adapted to adjust a light shape of the light beam (fig. 1, L3), wherein the light beam forms a strip lighting region with a substantially uniform luminous flux distribution (¶[0024], line 1-17, to maintain the intensity of the diffracted light beams L3 within an appropriate range; fig. 6 and fig. 8 give substantially uniform distributions of the light beam L3) through the light shape adjusting component, the strip lighting region comprises a plurality of sub-lighting regions that are of the same size and do not overlap each other (fig. 1, L3, O; ¶[0017], line 1-9, a number of diffracted light beams L3 with the desired optical pattern ( e.g., a dot-array pattern, a striped pattern, etc.) are projected onto the object O positioned at a specified distance from the diffractive optical element 4. The optical pattern of the diffracted light beams L3 may be changed by providing or forming different diffractive grating structures in the diffractive optical element 4); and 

a single band pass filter, located on the transmission path of the light beam and located between the light emitting component and the light shape adjusting component (fig. 2, 5A or 5 B; ¶[0018], line 1-12, Each of the first and second substrates 5A and 5B may include a glass, polymer or another optional material that allows light (e.g., a 

But Lee does not specifically disclose that wherein a frame, comprising a plurality of sleeve structures for accommodating a plurality of objects to be detected, wherein a surface, facing the detection light source module, of each of the sleeve structures is provided with an opening, and each of the openings exposes each of the objects to be detected and corresponds to each of the sub-lighting regions, such that at least a portion of the object to be detected accommodated in each of the sleeve structures is located in each of the sub-lighting regions.

However, Kao teaches an optical measuring apparatus (abstract; fig. 1), wherein a frame (fig. 1, P), comprising a plurality of sleeve structures for accommodating a plurality of objects to be detected (fig. 1, MF, BS), wherein a surface, facing the detection light source module, of each of the sleeve structures is provided with an opening (fig. 1, MF), and each of the openings exposes each of the objects to be detected and corresponds to each of the sub-lighting regions, such that at least a portion of the object to be detected accommodated in each of the sleeve structures is located in each of the sub-lighting regions (fig. 1, 100 (1001-1007), MF, 120).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module 

Regarding Claim 9, Lee-Kao combination teaches that the detection device according to claim 8, wherein the strip lighting region is of a first length in a first direction and of a second length in a second direction, and the second length is greater than the first length (fig. 1, L3, O; ¶[0017], line 1-9, a number of diffracted light beams L3 with the desired optical pattern ( e.g., a dot-array pattern, a striped pattern, etc.) are projected onto the object O positioned at a specified distance from the diffractive optical element 4. The optical pattern of the diffracted light beams L3 may be changed by providing or forming different diffractive grating structures in the diffractive optical element 4; --it can have a pattern of a rectangle; as disclosed in Lee).

Regarding Claim 10, Lee-Kao combination teaches that the detection device according to claim 9, wherein each of the openings is of a first dimension in the first direction, the frame comprises a first end and a second end in the second direction, a second dimension is provided between an edge of one of the openings closest to the first end and an edge of another of the openings closest to the second end, the first length of the strip lighting region is greater than the first dimension, and the second length of the strip lighting region is greater than the second dimension (fig. L3, O, as disclosed in Lee; fig. 1, P, 100 (1001-1007), MF, BS, 120, as disclosed in Kao; --make light source pattern to cover detecting samples is commonly operations in measurements).

Regarding Claim 15, Lee-Kao combination teaches that the detection device according to claim 9, wherein a ratio of a difference between a luminous flux passing through any of the sub-lighting regions and a luminous flux passing through another sub-lighting region of the sub-lighting regions to an averaged luminous flux passing through the sub-lighting regions is not greater than 4%.
(Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04)).
(In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Lee-Kao combination is same to that recited in the claim 1, then it is expect the property of a ratio of the luminous flux passing through the sub-lighting regions provided by Lee-Kao combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima .

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0072454) in the view of Kao et al (US 20140118743), further in the view of Liu et al (US 8031414).

Regarding Claim 11, Lee-Kao combination disclose as set forth above and further teacher that the detection light source module according to claim 2, wherein the light shape adjusting component comprises a light incidence surface, a side surface, and a light emergence surface, the side surface connects the light incidence surface and the light emergence surface (fig. 2, 7, 8, 5A, 5B, as disclosed in Lee).

But Lee-Kao combination does not specifically disclose that wherein the light incidence surface protrudes toward the light emitting component, a projection of a first curve formed by connecting the light incidence surface and the side surface on a first reference plane is a first contour line, a normal vector of the first reference plane is parallel to the first direction, and the first contour line protrudes toward the light emitting component.

However, Liu teaches a beam shaper (abstract; figs. 1 and 2a); wherein the light shape adjusting component comprises a light incidence surface, a side surface, and a light emergence surface, the side surface connects the light incidence surface and the 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module of Lee-Kao combination by the beam shaper of Liu for the purpose of capable of redistributing an arbitrary beam profile into a desired flattop output profile (col. 2, line 54-61).

Regarding Claim 14, Lee-Kao -Liu combination teaches that the detection device according to claim 11, wherein the light emergence surface is a spherical surface and protrudes toward a side away from the light emitting component (fig. 2a, 24; fig. 1, R1 or R2, as disclosed in Liu).

Response to Arguments
Applicant's arguments filed on 9/2/2021 have been fully considered and are not persuasive.
In the remarks, applicant argues that:


In response to applicant's argument(s):
(A) please see office action above, the amended term of “with a substantially uniform luminous flux distribution” has 112 issue, which does not define a limitation scale of claimed uniform distribution, and renders the claims indefinite.
Further, Lee teaches in ¶[0024], line 1-17, to maintain the intensity of the diffracted light beams L3 within an appropriate range; and in fig. 6 and fig. 8 Lee gives relative intensities of light beams L3 which are substantially uniform.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/JIE LEI/Primary Examiner, Art Unit 2872